Citation Nr: 1043846	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to November 
1977, from November 1977 to July 1981, and from July 1981 to 
January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied entitlement to TDIU.  The Veteran 
disagreed, and this matter is properly before the Board for 
adjudication.

In November 2010, the Veteran's representative submitted 
additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (c) (2010).  

The issues of entitlement to service connection for 
several disabilities have been raised by the record in the 
Veteran's October 2008, November 2009, and October 2010 
statements, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that he lost three jobs and is unemployable 
due to his service-connected memory loss.  He asserts that he has 
not had substantial gainful employment based on his education and 
experience since 2007, after leaving a position under duress.  He 
maintains that if he had a timely diagnosis in the 1990's, rather 
than in 2007, he would have been able to receive accommodations 
from his employers and would not have lost the jobs.  

In a September 2008 statement, he explained that he started a 
family business, for which he was not paid, because he needed to 
do something simple to continue to work and knew that he did not 
have the capacity to return to any types of positions for which 
he is formally trained or to sustain the types of employment akin 
to his last three jobs.  In a November 2010 statement, the 
Veteran indicated that the business closed in May 2010 due to 
lack of revenue, to which his memory loss contributed by way of 
consistent mistakes in production.

The Board notes that the Veteran was employed by Montana 
Legislative Branch as a full-time fiscal analyst from February 
2000 to April 2002.  No disabilities were noted by Montana 
Legislative Branch, and the employer indicated that the Veteran 
retired from employment.  Records show that he was employed by 
Corinthian Colleges from February 2002 to August 2002, but there 
is no indication of the reason for termination or whether there 
were any known disabilities.  He was employed by Montana 
Department of Transportation as a full-time HR supervisor from 
July 2003 to March 2007.  Montana Department of Transportation 
indicated that there were no known disabilities, and he 
voluntarily resigned.  He was also employed by VA as a Veteran's 
Service Representative.  It is unclear when he began his 
employment with VA, but the record shows that he resigned on 
November 2009 because of his inability to retain information due 
to his service-connected disability.  

The Veteran has indicated that he receives Social Security 
Disability Income due to his service-connected disabilities.  In 
support of this contention, the Veteran submitted a letter from 
the Social Security Administration (SSA) dated July 2, 2010, 
notifying him of his entitlement to SSA disability benefits 
beginning February 2009.  However, the underlying SSA records 
that formed the basis of that decision are not associated with 
the claims file.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the Veteran's appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's 
duty to assist includes obtaining SSA decision and supporting 
medical records pertinent to VA claim), and Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding such 
determination).

The Board also notes that in a February 2009 VA neurology 
outpatient progress report, the psychologist noted that 
neuropsychological testing was going to be completed in March 
2009.  The results of the neuropsychological testing are also not 
included in the evidence of record.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the Veteran in providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
Board finds that a medical opinion is necessary to determine 
whether the Veteran is capable of performing the physical and 
mental acts required by employment.  Thus the Board finds that 
the claim for TDIU must be remanded so that a medical opinion may 
be rendered pursuant to 38 C.F.R. § 3.159(c)(4) and necessary 
records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Contact SSA and secure complete copies of 
any disability determination it has made 
concerning the Veteran and copies of the 
medical records that served as the basis 
for any such decision.  These records 
should be associated with the claims file.  
If the Veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

2.	Any pertinent VA or private treatment 
records, subsequent to February 2009, 
including the results from the March 2009 
neuropsychological testing, should be 
obtained.  Any necessary release forms 
should be obtained.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  If a 
negative response is obtained, it should 
be associated with the claims folder.

3.	Then, Schedule the Veteran for the 
appropriate VA medical examination.  The 
claims folder must be made available to 
the examiner.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  The examiner 
should take a detailed medical history 
from the Veteran.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects 
of any non-service-connected disabilities, 
are severe enough to preclude him from 
obtaining and maintaining any form of 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale must be provided for 
each opinion expressed.  If the examiner 
is unable to provide an opinion, he/she 
should specifically state with a detailed 
rationale why an opinion cannot be 
expressed.

4.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

